June 16, 2022




                June 16, 2022

                                                                            Supreme Court


                                    State                 :                 No. 2020-200-C.A.
                                                                            (N2/18-350D)
                                     v.                   :

                                Adam Jilling.             :


                                    State                 :                 No. 2020-201-C.A.
                                                                            (N2/18-350C)
                                     v.                   :

                                Gary Gagne.               :


                                    State                 :                 No. 2020-205-C.A.
                                                                            (N2/18-350B)
                                     v.                   :

                                Daniel Anton.             :


                                    State                 :                 No. 2020-208-C.A.
                                                                            (N2/18-350A)
                                     v.                   :

                            George Quintal.               :



                                 NOTICE: This opinion is subject to formal revision
                                 before publication in the Rhode Island Reporter. Readers
                                 are requested to notify the Opinion Analyst, Supreme
                                 Court of Rhode Island, 250 Benefit Street, Providence,
                                 Rhode Island 02903, at Telephone (401) 222-3258 or
                                 Email:      opinionanalyst@courts.ri.gov,     of     any
                                 typographical or other formal errors in order that
                                 corrections may be made before the opinion is published.
                                                        Supreme Court


                State                 :                 No. 2020-200-C.A.
                                                        (N2/18-350D)
                 v.                   :

           Adam Jilling.              :


                State                 :                 No. 2020-201-C.A.
                                                        (N2/18-350C)
                 v.                   :

            Gary Gagne.               :


                State                 :                 No. 2020-205-C.A.
                                                        (N2/18-350B)
                 v.                   :

           Daniel Anton.              :


                State                 :                 No. 2020-208-C.A.
                                                        (N2/18-350A)
                 v.                   :

          George Quintal.             :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                 OPINION

      Justice Goldberg, for the Court. These cases came before the Supreme

Court on May 12, 2022, pursuant to orders directing the parties to appear and show




                                      -1-
cause why the issues before us should not be summarily decided.1 The State of

Rhode Island appeals from the orders and decisions of the Superior Court granting

motions to dismiss pursuant to Rule 9.1 of the Superior Court Rules of Criminal

Procedure brought by the defendants, Adam Jilling, Gary Gagne, Daniel Anton,

and George Quintal (collectively defendants).        The Superior Court dismissed

several counts of the criminal information against them alleging accessing a

computer system for fraudulent purposes, in violation of G.L. 1956 § 11-52-2, and

conspiracy.    On appeal, the state argues that the trial justice erred when he

conducted what the state contends was an erroneous statutory analysis and

overlooked material facts in the criminal information that established probable

cause to believe that the defendants committed these crimes.       We affirm the

decisions in all respects.

                                  Facts and Travel

      The following facts derive from the criminal information and the attached

supporting documents.        In May 2018, the Rhode Island State Police began

investigating a complaint that employees at Flint Audio and Video (Flint), an

electronics and repair store and certified Apple retailer in Middletown, Rhode

1
  Although these cases were appealed separately, these are related matters with
substantially similar issues. The defendants were charged in the Superior Court as
codefendants in a single criminal information, and their cases were heard and
decided together. Similarly, oral arguments were heard simultaneously. In the
interest of judicial economy and simplification, these cases are consolidated for
this opinion.

                                        -2-
Island, were improperly accessing the electronic devices of female customers in

order to obtain private photographs and videos. All defendants were current or

former Flint employees: Gagne was the owner; Quintal was the sales associate

manager; Anton was a sales associate2; and Jilling was a former sales associate and

manager.

      The complaint was reported by a female Flint employee who observed nude

images of Flint customers in an e-mail from Quintal to Gagne and Anton. The

employee also recounted similar incidents when Quintal would deliberately target

attractive female customers and intercept them as they entered the store, in order to

personally handle their electronic devices and then search the equipment for nude

photographs. Another witness, a former Flint employee, reported having observed

Quintal accessing the customers’ devices and disseminating nude pictures and

videos to the other defendants. This information ultimately led to the discovery of

thirteen of Flint’s female customers whose electronic devices were improperly

accessed by Quintal, and whose nude images and videos were distributed to other

Flint employees.

      Arrest and search warrants were obtained, and Quintal was charged with

access to a computer for fraudulent purposes and computer trespass, in violation of

2
  In a police narrative included in the criminal information package, Anton was
represented to be the co-owner of Flint; he has disputed this with extrinsic
evidence presented to the Superior Court. Notwithstanding, this issue has no
bearing on our resolution of these cases.

                                        -3-
§ 11-52-2 and § 11-52-4.1, respectively. Several items were seized, including

electronic and storage devices containing numerous media files of images and

videos that were suspected to be of Flint customers, and electronic

communications between Quintal and other Flint employees depicting the

dissemination of those files were uncovered.           The discovery of these

communications resulted in the arrests of five other Flint employees, including

defendants Gagne, Anton, and Jilling, who were parties to these communications.3

      The criminal information contained ten counts against defendants: five

counts charged violations of § 11-52-2, and the remaining counts alleged

conspiracy.   Count one was voluntarily dismissed, based on the statute of

limitations. The individual defendants were charged in the information as follows:

Jilling was charged with one count of conspiracy; Gagne and Anton were each

charged with one count of computer fraud under § 11-52-2 and a conspiracy count;

and Quintal was charged with all counts in the criminal information. Motions to

dismiss for lack of probable cause, in accordance with Rule 9.1, subsequently were




3
  The criminal information package revealed that Gagne and Jilling actively
engaged in these conversations and requested nude images of customers from
Quintal, but that Anton was only a recipient to these communications and did not
actively engage in these conversations or request photographs.


                                      -4-
filed by defendants.4     The trial justice granted the motions based on his

interpretation of § 11-52-2 and lack of probable cause, concluding that defendants’

conduct did not fall within the ambit of the statute and, therefore, defendants

similarly could not be charged with conspiracy to violate § 11-52-2. The orders

dismissing the criminal charges entered on June 26, 2020. The state filed timely

appeals.

                                Standard of Review

      “This Court reviews questions of statutory construction de novo.” State v.

Peters, 172 A.3d 156, 159 (R.I. 2017). Typically, “[i]n accordance with our well-

settled practice of statutory construction, we first determine whether these statutory

definitions, by their plain language, are clear and unambiguous.” Id. at 160.

Nevertheless, “this [C]ourt has the responsibility of effectuating the intent of the

Legislature by examining a statute in its entirety[.]” State v. Smith, 662 A.2d 1171,

1175 (R.I. 1995) (quoting In re Falstaff Brewing Corporation Re: Narragansett

Brewery Fire, 637 A.2d 1047, 1049 (R.I. 1994)); see State v. Hazard, 68 A.3d 479,

485 (R.I. 2013) (“However, * * * even when confronted with a clear and

unambiguous statutory provision, ‘it is entirely proper for us to look to the sense

and meaning fairly deducible from the context.’”) (quoting In re Brown, 903 A.2d


4
  The lack of clarity in the criminal information also triggered defendants’ motions
for a bill of particulars and motions to compel more responsive answers to the bill
of particulars, which answers, defendants contend, are not sufficient.

                                        -5-
147, 150 (R.I. 2006)). “Additionally, we remain mindful that ‘ambiguities in penal

statutes must be strictly construed in favor of the party upon whom a penalty is to

be imposed.’” Hazard, 68 A.3d at 485 (brackets omitted) (quoting State v. Clark,

974 A.2d 558, 571 (R.I. 2009)); see Smith, 662 A.2d at 1175 (“[U]nder the rules of

statutory construction, a penal statute is subject to strict and narrow

construction.”). “[T]his Court will not construe a statute to reach an absurd result.”

Long v. Dell, Inc., 984 A.2d 1074, 1081 (R.I. 2009) (brackets omitted) (quoting

Shepard v. Harleysville Worcester Insurance Co., Inc., 944 A.2d 167, 170 (R.I.

2008)).

      “When reviewing a decision on a motion to dismiss, this Court accords great

weight to a trial justice’s probable-cause findings; we will not set them aside

‘unless they are clearly erroneous or fail to do justice between the parties.’” State

v. Reed, 764 A.2d 144, 146 (R.I. 2001) (quoting State v. Aponte, 649 A.2d 219,

222 (R.I. 1994)). “In determining a motion to dismiss an information for lack of

probable cause, ‘the trial justice must examine the information and the attached

exhibits to determine whether there is probable cause to believe that the offense

charged was committed and that the accused had committed it.’” Peters, 172 A.3d

at 158 (brackets omitted) (quoting Reed, 764 A.2d at 146). It is well settled that

“[a] trial justice[’s] review of whether probable cause exists is limited to ‘the four

corners of the information package.’” Id. (quoting State v. Young, 941 A.2d 124,


                                        -6-
128 (R.I. 2008)). “In performing this function, the trial justice should grant the

state ‘the benefit of every reasonable inference’ in favor of a finding of probable

cause.” Young, 941 A.2d at 128 (quoting State v. Jenison, 442 A.2d 866, 876 (R.I.

1982)).

                                       Analysis

                              Statutory Construction

      The state claims that the trial justice misinterpreted § 11-52-2 and conducted

an erroneous analysis.5 The state specifically contends that the trial justice erred in

beginning his statutory analysis “by exploring the legislative intent behind the

statutory scheme[,]” rather than “by examining the plain language of the statute,”

and by failing to “mak[e] an express finding that the language of § 11-52-2 was

ambiguous.”     Even though the trial justice began with a discussion of the

legislative history of chapter 52 of title 11, we cannot fault him for addressing the

legislative background of a developing area of the law since the advent of

computers, personal electronic devices, and other technological innovations.

Although our preference generally has been to look to the statute’s plain language,

our primary focus in statutory interpretation is to remain faithful to the intent of the

Legislature, a task that sometimes calls for an initial review of the legislative


5
  The state directs this Court to federal statutes with similar language as instructive
to our interpretation of G.L. 1956 § 11-52-2. We decline to consider federal law
when our own jurisprudence contains sufficient guidance for our analysis.

                                         -7-
history. See, e.g., State v. Jordan, 528 A.2d 731, 732 (R.I. 1987) (beginning its

statutory-interpretation analysis with an examination of the development and

legislative history of the sexual-assault statutory scheme); State v. Lussier, 511

A.2d 958, 959-60 (R.I. 1986) (same, relating to the development of the driving-

under-the-influence statutory scheme).

      This Court has not had the occasion to interpret § 11-52-2, which provides,

in relevant part, as charged in the criminal information:

             “Whoever directly or indirectly accesses or causes to be
             accessed any * * * computer system * * * for the purpose
             of * * * obtaining * * * property * * * by means of false
             or fraudulent pretenses, representations, or promises
             * * * shall be guilty of a felony and shall be subject to the
             penalties set forth in § 11-52-5.”

Although our jurisprudence surrounding § 11-52-2 is limited, it is noteworthy that

prior cases pertaining to financial fraud have arisen. See Retirement Board of

Employees’ Retirement System v. Randall, 249 A.3d 629, 631 (R.I. 2021) (“[The]

defendant was charged by way of criminal information with felony embezzlement,

* * * and access to a computer for fraudulent purposes, in violation of G.L. 1956

§§ 11-52-2 and 11-52-5.”); see also State v. Tatro, 659 A.2d 106, 109 (R.I. 1995)

(involving a “wide-ranging credit card fraud scheme” and “twenty-five counts of

computer crime under G.L. 1956 (1981 Reenactment) § 11-52-2”).

      The central issue in the cases before us is whether the property—that is, the

nude photographs and videos of Flint customers—was obtained “by means of false

                                         -8-
or fraudulent pretenses, representations, or promises[.]” Section 11-52-2. Because

this is the sole element upon which the trial justice based his decisions, we limit

our review to this element of § 11-52-2. Our resolution of this issue applies

equally to all defendants and also settles the remaining counts in the criminal

information.

      Section 11-52-2 prohibits access to a computer system for the purpose of

obtaining property “by means of false or fraudulent pretenses, representations, or

promises[.]” Section 11-52-2. Although chapter 52 of title 11 is devoid of any

definition of the term “false or fraudulent pretenses,” the offense of obtaining

property by false pretenses is a form of larceny.

      The crime of obtaining property by false pretenses is set forth in G.L. 1956

§ 11-41-4, which provides that “[e]very person who shall obtain from another

designedly, by any false pretense or pretenses, any * * * property, with intent to

cheat or defraud, * * * shall be deemed guilty of larceny.” Under § 11-41-4, “a

false pretense may be a misrepresentation of a past or existing fact [or a] promise

to perform a future act[.]”6 State v. Letts, 986 A.2d 1006, 1011 (R.I. 2010). “[T]he

crime is complete when the defendant intentionally uses false pretenses to induce

another to alter or terminate any of that person’s rights or powers concerning the



6
  This definition clearly encompasses the whole phrase “false or fraudulent
pretenses, representations, or promises” found in § 11-52-2.

                                        -9-
* * * property with the intent to cheat or defraud that person.” State v. Fiorenzano,

690 A.2d 857, 859 (R.I. 1997) (emphasis added).7

      The precise thrust of the state’s interpretation of § 11-52-2 in the context of

this criminal information is difficult to discern. What is clear, however, is that the

state insists that the criminal conduct was the access to a computer, rather than its

use. We are of the opinion that § 11-52-2 prohibits direct or indirect access to a

computer in order to obtain the property of another by means of false or fraudulent

pretenses. The gravamen of the statute is the purpose for which the computer is

being used: to commit a larcenous act—rather than the unlawful access itself. The

larceny occurs after the accused has accessed the computer as the means to

perpetrate the crime of obtaining property by false or fraudulent pretenses. Where

false or fraudulent pretenses are employed to access the computer in the first




7
  Different from § 11-52-2, G.L. 1956 § 11-41-4 requires an “intent to cheat or
defraud”; nevertheless, the definition of “obtaining * * * property * * * by means
of false * * * pretenses” in § 11-52-2 remains the same as that in § 11-41-4
because of the terms “for the purpose of” and “fraudulent pretenses” in § 11-52-2,
which is the equivalent of the intent-to-defraud requirement found in § 11-41-4.
See Black’s Law Dictionary 746 (11th ed. 2019) (defining “false pretenses” as
“[t]he crime of knowingly obtaining title to another’s personal property by
misrepresenting a fact with the intent to defraud. * * * Also termed obtaining
property by false pretenses; fraudulent pretenses; larceny by false pretenses”); see
also Catherine Palo, J.D., L.L.M., 70 Am. Jur. Trials 435 § 18 (originally
published in 1999) (“The use of the word ‘purpose’ in computer crime laws
requires proof that the person charged under those laws had a specific intent to
commit a certain type of crime.”).

                                        - 10 -
instance, § 11-52-2 does not create a felony; the false or fraudulent pretenses must

be intended as the means employed to obtain the property.

      “[I]t is well settled that a legislature is presumed to know of prior legislation

on the same subject matter.” State v. Lewis, 91 R.I. 110, 116, 161 A.2d 209, 213

(1960). “[I]n construing the provisions of statutes that relate to the same or to

similar subject matter, the court should attempt to harmonize each statute with the

other so as to be consistent with their general objective scope.” Billington v.

Fairmount Foundry, 724 A.2d 1012, 1013-14 (R.I. 1999) (quoting Kaya v.

Partington, 681 A.2d 256, 261 (R.I. 1996)). “This [C]ourt must assume that the

Legislature intended that statutes relating to the same subject matter be construed

together to be consistent and to effectuate the policy of the law.” Jordan, 528 A.2d

at 734.

      Whether or not there was a finding that § 11-52-2 is ambiguous, an

examination of the legislative history of the statutory scheme surrounding

computer fraud is significant in our interpretation of § 11-52-2. Section 11-52-2

was first enacted in 1979 to outlaw direct or indirect access to a computer or

computer system for fraudulent purposes. See P.L. 1979, ch. 217, § 1. In that same

session, the Legislature enacted § 11-52-3, which prohibits the intentional and

unauthorized access, alteration, damage, or destruction of a computer, also as a

felony offense. See id.    Subsequently, in 1983 the General Assembly added


                                        - 11 -
§ 11-52-4, prohibiting computer theft, including the theft of “data contained in a

computer[.]”8 See P.L. 1983, ch. 246, § 2.           In 1999 the Legislature adopted

§ 11-52-4.1, which prohibits computer trespass.9 See P.L. 1999, ch. 421, § 2.



8
    Section 11-52-4 states,

               “Whoever, intentionally and without claim of right,
               takes, transfers, conceals or retains possession of any
               computer, computer system, computer network,
               computer software, computer program, or data contained
               in a computer, computer system, computer program, or
               computer network with a value in excess of five hundred
               dollars ($500) shall be guilty of a felony and shall be
               subject to the penalties set forth in § 11-52-5. If the value
               is five hundred dollars ($500) or less, then the person
               shall be guilty of a misdemeanor and may be punishable
               by imprisonment for a term not exceeding one year or by
               a fine of not more than one thousand dollars ($1,000), or
               both.”
9
    Section 11-52-4.1 states, in pertinent part,

               “(a) It shall be unlawful for any person to use a computer
               or computer network without authority and with the
               intent to:

               “* * *

               “(6) Make or cause to be made an unauthorized copy, in
               any form, including, but not limited to, any printed or
               electronic form of computer data, computer programs, or
               computer software residing in, communicated by, or
               produced by a computer or computer network[.]

               “* * *


                                           - 12 -
These later provisions have relevance to the cases at bar. Lastly, although not

found in chapter 52 of title 11, we note that in 2018 the General Assembly enacted

G.L. 1956 § 11-64-3, proscribing unauthorized dissemination, by any means, of

indecent material, which is characterized in that section as a “sexually explicit

visual image of another person[.]” See P.L. 2018, ch. 27, § 2; P.L. 2018, ch. 28,

§ 2.

       The later addition of these provisions to chapter 52 of title 11 demonstrates

the General Assembly’s intent to reach conduct that is different from that targeted

in § 11-52-2. Additionally, the fact that the Legislature enacted § 11-64-3 in 2018

to prohibit unauthorized dissemination of indecent material establishes that the

General Assembly saw a need to target and proscribe that type of behavior.

Because the Legislature is presumed to know the state of existing law, these

subsequent enactments address conduct different from that set forth in § 11-52-2.

       An illustrative example is Jordan, where this Court was faced with a similar

issue of statutory interpretation. See Jordan, 528 A.2d at 732. In that case, the

defendant was convicted of first-degree child molestation sexual assault under G.L.

             “(b) * * * Whoever violates this section shall be guilty of
             a felony and shall be subject to the penalties set forth in
             § 11-52-2. If the value is five hundred dollars ($500) or
             less, then the person shall be guilty of a misdemeanor and
             may be punishable by imprisonment for a term not
             exceeding one year or by a fine of not more than one
             thousand dollars ($1,000) or both.” Section
             11-52-4.1(a)(6), (b).

                                       - 13 -
1956 § 11-37-8.1, a felony offense carrying a maximum sentence of life

imprisonment within the sexual-assault statutory scheme.10 See id. at 731, 733. On

appeal, we held that § 11-37-8.1 was inapplicable to the defendant because the

victim—who was thirteen years and ten months old—was not “thirteen (13) years

of age or under” as specified in the statute. See id. at 734, 735; see also

§ 11-37-8.1, as enacted by P.L. 1984, ch. 59, § 2. In so holding, we examined the

legislative history of the sexual-assault statutory scheme and concluded that

“§ 11-37-8.1 applie[d] to those persons under thirteen years of age and to those

who are exactly thirteen years of age[,] * * * [and] [u]pon and after the thirteenth

anniversary of a person’s birth, he or she is ‘over thirteen’ within the meaning of

§ 11-37-6.”11 Id. at 734. This Court reasoned that:

             “If we were to accept the state’s position that the
             Legislature intended in its 1981 amendment of the first-

10
   In 1987 the first-degree child molestation sexual assault statute, G.L. 1956
§ 11-37-8.1, titled “Definition of guilt of first degree child molestation sexual
assault,” provided, “[a] person is guilty of first degree child molestation sexual
assault if he or she engages in sexual penetration with a person thirteen (13) years
of age or under.” See P.L. 1984, ch. 59, § 2; see also § 11-37-8.2, as enacted by
P.L. 1984, ch. 59, § 2 (penalty for first-degree child molestation sexual assault of
twenty years’ imprisonment to life imprisonment).
11
   Also, in 1987, § 11-37-6, titled “Definition of guilt of third degree sexual
assault,” provided, “[a] person is guilty of third degree sexual assault if he or she is
over the age of eighteen (18) years and engaged in sexual penetration with another
person over the age of thirteen (13) years and under the age of consent, sixteen
(16) years of age.” See P.L. 1979, ch. 302, § 2; see also § 11-37-7, as enacted by
P.L. 1979, ch. 302, § 2 (penalty for third-degree sexual assault of not more than
five years).

                                         - 14 -
            degree sexual-assault statute to include within its
            provisions not only persons who are exactly thirteen
            years of age but also those persons who have passed the
            date on which they attained the age of thirteen, but are
            not yet fourteen, then we must also determine that the
            third-degree sexual-assault statute applies only to those
            persons who are fourteen years of age and over but under
            sixteen. Otherwise, both statutes would proscribe sexual
            assault upon persons who are older than exactly thirteen
            years of age but are not yet fourteen, vesting the state’s
            counsel with unfettered discretion to prosecute under
            either statute, one of which carries a minimum sentence
            of twenty years’ imprisonment and a potential sentence
            of life imprisonment, the other carrying a maximum
            penalty of five years’ imprisonment.” Jordan, 528 A.2d
            at 733.

      Viewed in this context, were we to subscribe to the state’s argument, the

conduct alleged in these cases would be proscribed by more than one statute—that

is, the intentional, and without claim of right, transfer of data contained in a

computer (§ 11-52-4); or the use of a computer without authority and with the

intent to make an unauthorized copy of computer data (§ 11-52-4.1); or the offense

actually charged in the cases at bar, accessing a computer for the purpose of

obtaining property by means of false or fraudulent pretenses (§ 11-52-2). It does

not escape our attention that only the offense set forth in § 11-52-2 is a felony

crime in the context of these cases. Clearly, the Attorney General is not vested

with such unfettered discretion to prosecute from a menu of statutory enactments.

See Jordan, 528 A.2d at 733.




                                      - 15 -
                                 Probable Cause

                                         A

                 Access to Computer for Fraudulent Purposes

      The state argues that the trial justice also erred when he overlooked material

facts set forth in the criminal information that provided sufficient evidence to

establish probable cause that defendants violated § 11-52-2 and conspired to

commit this crime.12 On the other hand, Quintal argues that this is a case of

“prosecutorial overreach” where a “computer trespass * * * [is] arbitrarily [being]

upgraded to a felony”; similarly, Anton argues that the state’s case “was based on

its attempt to fit a round peg—the conduct at issue—in to [sic] a square hole—the

language of § 11-52-2.”

      In his decisions, the trial justice found, after a full review of the criminal

information package, that there was no evidence to suggest that defendants falsely

represented anything to Flint customers; there were no statements or exhibits

alleging that defendants made any false misrepresentations, promises, or

statements. In fact, the trial justice noted, Flint customers were not persuaded to

relinquish their devices, but rather, they voluntarily brought them to Flint for


12
   During oral argument, the state also argued for the first time that defendants had
an obligation to Flint customers pursuant to an implied covenant of good faith and
fair dealing, as they were acting under a device-repair contract. Not only is this
argument proscribed by our raise-or-waive rule, but it is also wholly inapplicable
in a criminal case.

                                       - 16 -
repair. Lastly, he concluded that defendants’ “opportunistic viewing and copying

of images did not involve a misrepresentation of any fact to any of the victims.”

      More specifically, with respect to Quintal—the only defendant who was

alleged to have directly accessed the devices—the trial justice found that he was

capable of performing the repairs and that “there was no indication that [Quintal]

specifically promised to limit his actions or access to a particular area within the

device.” The trial justice also determined that there was no evidence that the

repairs were not completed by Flint employees as promised. As to Gagne, Anton,

and Jilling, the trial justice found that the complainants did not communicate or

interact with these defendants, nor did these defendants access the devices or direct

anyone to access a device for the purpose of obtaining nude photographs.

      We are satisfied that there is no evidence that these defendants made any

misrepresentations, fraudulent or otherwise, to Flint customers. At best, the only

evidence of false pretenses presented by the state was Quintal’s alleged request to

Flint customers for a password to facilitate his access to their devices. The state,

however, equates Quintal’s access to a customer’s device by unnecessarily

requesting their password as accessing the device for the purpose of obtaining

property “by means of false or fraudulent pretenses, representations, or

promises[.]”   Yet, as discussed herein, the phrase “by means of false * * *

pretenses” in § 11-52-2 does not relate to the term access by means of false


                                       - 17 -
pretenses, but rather to the obtaining of the property by means of false pretenses.

Here, Quintal accessed the devices, but there is no evidence that false pretenses

were employed in obtaining the property once that access was achieved.

      We pause to note that the conduct of these defendants can be characterized

in several ways. However, the presumption of innocence serves to preclude further

comment. Accordingly, in the context of the state’s make-it-fit approach to the

evidence in this case, we cannot conclude that defendants’ actions fell within the

purview of § 11-52-2 in order to constitute a felony. Cf. Smith, 662 A.2d at 1176

(“It is clear, however, that these actions are not felonies under the criminal-

conversion statute as it reads at this time. We understand the frustration of the

state in this controversy; however, we shall not engage in judicial legislation to

reach a particular result.”).

                                        B

                                   Conspiracy

      “A criminal conspiracy is an ‘agreement by two or more persons to commit

an unlawful act or to perform a lawful act for an unlawful purpose.’” State v.

Huntley, 171 A.3d 1003, 1006 (R.I. 2017) (quoting State v. Abdullah, 967 A.2d

469, 474-75 (R.I. 2009)). “To convict the accused of the crime of conspiracy, ‘the

prosecution must prove the existence and scope of the unlawful agreement beyond

a reasonable doubt.’” Id. (quoting Abdullah, 967 A.2d at 475). “A coconspirator is


                                      - 18 -
only vicariously liable for the actions of another coconspirator if those actions

were committed in furtherance of an existing conspiracy.” State v. Lassiter, 836

A.2d 1096, 1106 (R.I. 2003) (emphasis omitted) (citing Pinkerton v. United States,

328 U.S. 640, 647 (1946)). In fact, “[w]e, like the federal courts, tend to look with

disfavor on attempts to broaden the already pervasive and wide-sweeping nets of

conspiracy prosecution.” Id. (quoting State v. Porto, 591 A.2d 791, 796 (R.I.

1991)).

      Additionally, “although the crime of conspiracy is itself a separate offense,

[conspiracy counts] should also [be] dismissed [when] * * * there [is] no

underlying crime on which to base the conspiracy charge[s].” State v. Maxie, 187

A.3d 330, 341-42 n.13 (R.I. 2018). In Maxie, we dismissed the underlying crime

of sex trafficking of a minor due to the absence of language setting forth a criminal

offense within the statute. See id. at 341. This Court noted that the conspiracy

count, which was charged under G.L. 1956 § 11-1-6, similarly should have been

dismissed because there was no underlying crime on which to base the conspiracy

offense. See id. at 341-42 n.13. In support, we cited to § 11-1-6, which penalizes

“every person who shall conspire with another to commit an offense punishable

under the laws of this state[.]” Id. at 341-42 n.13 (emphasis added); see also

§ 11-1-6. Section 11-1-6 clearly sets forth the penalty for conspiracy, and does not

define, codify, or criminalize the offense of conspiracy, which remains a common


                                       - 19 -
law crime. See State v. Donato, 414 A.2d 797, 803 (R.I. 1980) (“The crime of

conspiracy [is] still a common-law crime in Rhode Island[.]”).         Therefore, a

conspiracy count under § 11-1-6 alone is not sufficient to charge conspiracy.

      Here, the criminal information alleged that defendants “did agree, combine,

confederate, contrive or conspire together, to do an unlawful act(s), to wit,

fraudulently use a computer, in violation of § 11-1-6 of the General Laws of Rhode

Island[.]” (Emphasis added.) Because the trial justice correctly concluded that

defendants’ conduct did not fall within § 11-52-2—upon which the conspiracy

charges were based—and § 11-1-6 cannot be the sole basis for these counts, we are

satisfied the conspiracy counts properly were dismissed.

                                    Conclusion

      For the reasons set forth in this opinion, we affirm the orders of the Superior

Court. The papers in these cases may be returned to the Superior Court.




                                       - 20 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     State v. Adam Jilling.
                                     State v. Gary Gagne.
Title of Case
                                     State v. Daniel Anton.
                                     State v. George Quintal.
                                     No. 2020-200-C.A.
                                     (N2/18-350D)

                                     No. 2020-201-C.A.
                                     (N2/18-350C)
Case Number
                                     No. 2020-205-C.A.
                                     (N2/18-350B)

                                     No. 2020-208-C.A.
                                     (N2/18-350A)

Date Opinion Filed                   June 16, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Newport County Superior Court


Judicial Officer from Lower Court    Associate Justice William E. Carnes, Jr.

                                     For State:
                                     Mariana E. Ormonde
                                     Department of Attorney General
                                     For Defendants:
Attorney(s) on Appeal
                                     Kevin O. Hagan, Esq.
                                     Peter A. DiBiase, Esq.
                                     Lauren E. Jones, Esq.
                                     Christopher S. Gontarz, Esq.



SU-CMS-02A (revised June 2020)